Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-18 are being allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Gintis (US 20140269347 A1) teaches methods, systems, and computer readable media for assisting with debugging of conditions associated with the processing of test packets by a device under test are disclosed. One method includes transmitting test packets to a device under test. The method further includes receiving at least some of the test packets from the device under test. The method further includes storing information regarding the transmitted packets and the received packets. The method further includes applying rules to the stored information to determine correlations between packet conditions and packet parameters. The method further includes determining at least one cause of the packet condition based on the correlations. The method further includes outputting an indication of the at least one cause of the packet condition.

The combination of Gintis and Menon fail to disclose “A method of packet communication, comprising: receiving, by a first device from a second device, one or more test packets, wherein each of the one or more test packets includes a field that indicates whether a defect condition exists; determining, upon expiration of a time period, that a number of the one or more test packets received by the first device during the time period is less than an expected number of test packets and that a defect counter is not greater than zero, wherein the defect counter indicates a second number of the one or more test packets that indicates a number of times the defect condition exists; and triggering, based on the determining, an error performance measurement that includes evaluating a type of failure for the time period and evaluating one or more 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister



/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454